Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20        PageID.800    Page 1 of 25




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  SAMANTHA STECKLOFF,                              Case No. 18-13230

        Plaintiff                                  Stephanie Dawkins Davis
  v.                                               United States District Judge

  WAYNE STATE UNIVERSITY,

        Defendant.

                              /

            OPINION AND ORDER GRANTING DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT (ECF No. 32)

 I.    PROCEDURAL HISTORY

       Plaintiff, Samantha Steckloff, brought her disability discrimination claims

 against defendant, Wayne State University (WSU) in state court on October 2,

 2018. (ECF No. 1-1). WSU removed this matter to federal court on October 16,

 2018, based on Steckloff’s claim under § 504 of the Rehabilitation Act, 19 U.S.C.

 § 794(a), et seq. (ECF No. 1). Steckloff also brings claims under the Michigan

 Persons with Disability Civil Rights Act (PWDCRA), Mich. Comp. Laws

 § 37.1101, et seq. (ECF No. 1-1). WSU filed its motion for summary judgment on

 January 20, 2020. (ECF No. 32). Steckloff filed her response on February 10,

 2020 and WSU filed its reply on February 24, 2020. (ECF Nos. 33, 34). Pursuant

 to notice, the Court held a hearing via video on April 16, 2020. (See Text Only


                                          1
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20        PageID.801    Page 2 of 25




 Notice of Video Hearing dated 4/14/20). For the reasons set forth below, the court

 GRANTS defendant’s motion for summary judgment.

 II.   FACTUAL BACKGROUND

       Steckloff is a former employee of WSU. She was initially hired in August

 2011 to work in the Student Service Center. In that position, Steckloff was

 represented by a union. (ECF No. 33-1, Steckloff dep, pp. 32, 34). In 2013, WSU

 created and posted a new Enrollment Management Coordinator (“EMC”) position

 in the Office of Undergraduate Admissions and Orientation. (ECF No. 33-1,

 Steckloff dep, p. 35). Steckloff was ultimately offered and accepted the position,

 effective September 9, 2013. The EMC position was a non-union position, and

 Steckloff was the only person in that position. Her regular hours of work were

 8:30 a.m. to 5:00 p.m., Monday through Friday. (ECF No. 32-5, 8/28/2013 offer

 letter, Ex. D; ECF No. 33-1, Steckloff dep, pp. 37-38, 75, 85). According to the

 job description and Steckloff’s testimony, the essential job duties of the EMC

 position required her to be physically present on campus and routinely interact

 face-to-face with students. These duties included, among others, attending open

 house events, admitted student days, and student orientations. Additionally,

 Steckloff supervised the student employee campus tour guides, and also personally

 conducted some of the campus tours herself. Campus tours, sometimes two per

 day, took place almost every day. (ECF No. 33-1, Steckloff dep, pp. 42-46, 50;


                                          2
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20                PageID.802     Page 3 of 25




 ECF No. 32-8, Ex. G; ECF No. 32-6, Brown dep, p. 33). LaJoyce Brown was the

 interim Director of Undergraduate Admissions and New Student Orientation from

 July 2013 to February 2016 and was Steckloff’s initial EMC supervisor. Ericka

 Jackson became Director of Undergraduate Admissions and Steckloff’s immediate

 supervisor in February 2016, and for the remainder of her employment. (ECF No.

 32-6, Brown dep, p. 6; ECF No. 32-7, Jackson dep, pp. 7-9).

        In 2015, Steckloff was diagnosed with breast cancer and began to struggle

 with health problems. (ECF No. 33-1, Steckloff dep, pp. 26-27). Steckloff

 underwent a double mastectomy with approved FMLA paperwork, which stated

 that she would be absent for four weeks to recover. In Steckloff’s view, after her

 return to work after surgery, WSU provided two reasonable, effective

 accommodations. First, WSU allowed Steckloff to use a special call-in procedure

 when she was unable to come into work due to her disability. (ECF No. 33-3, Ex.

 3, May 13, 2015 Memorandum). Steckloff was permitted to communicate her

 medically necessary days off on short notice either 1) in person; 2) through email;

 or 3) text. Second, Steckloff was permitted to use old sick bank hours 1 when she

 was required to miss work due to medical necessity. (ECF No. 33-1, Steckloff

 dep, pp. 143-144). This arrangement allowed Steckloff to miss work when


        1
         The “old sick bank” includes sick time accrued from Steckloff’s prior union position
 with WSU, before becoming the Enrollment Management Coordinator. (ECF No. 32-3,
 PageID.421, Ex. B, Affidavit of Anna Marie Robinson).

                                               3
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20                 PageID.803     Page 4 of 25




 medically necessary without being docked pay. Before 2017, Steckloff says she

 was afforded these accommodations with no issues.

        However, starting in 2017, WSU rescinded Steckloff’s accommodations and

 began deducting pay for utilizing her sick bank hours. (ECF No. 33-1, Steckloff

 dep, p. 140). Human resources explained that she would no longer receive pay for

 using her “sick bank hours.” Id. at 143. This reduced her salary by the number of

 “sick bank hours” used to cover her absences from work. Id. at 146. Moreover,

 Steckloff says that her days off were suddenly considered “unexcused absences,”

 rather than sick time, as WSU had previously characterized them. Steckloff

 maintains that Lynn Anglebradt, of human resources, unilaterally attempted to

 dock Steckloff’s pay and place unexcused absences in her file. (ECF No. 33-6, Ex.

 6, HR emails; ECF No. 33-5, Ex. 5, Jackson dep).

        According to WSU, Steckloff’s hundreds of hours of non-FMLA

 unscheduled absences and tardiness led to her termination. For example, for the

 one year period 4/24/2016 to 4/24/2017, Steckloff had 24 absence “occasions” and

 341.6 hours of unexcused unscheduled absence. (ECF No. 32-11, Ex. J). 2 After

 returning from an FMLA leave, Steckloff’s doctor cleared her to work full time


        2
           An “occasion” is defined as an absence of 3.8 hours or more per 7.5 hour work-day.
 Excessive absenteeism occurs when an employee has 1) more than 6 occasions of unscheduled
 absence in a 12-month rolling year or 2) unscheduled absence(s) in excess of 45 hours, involving
 four or more occasions in a 12-month rolling year. Excessive tardiness means incurring more
 than six incidents of unscheduled tardiness in a 12-month rolling year. (Dkt. 32-2, Ex. A, WSU
 Attendance Policy).

                                                4
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20          PageID.804    Page 5 of 25




 without restrictions or accommodations on March 28, 2017. (ECF No. 32-12, Ex.

 K). Steckloff’s unscheduled absences and tardies continued. She had unscheduled

 absences on 3/30/17, 4/4/17 and 4/13/17, and was late or left early on 3/31/17,

 4/10/17, 4/14/17, 4/19/17, 4/20/17 and 4/24/17. (ECF No. 32-11, Ex. J). Steckloff

 admits that she was absent on each of the indicated dates and does not dispute that

 she arrived late or left early on each of the other dates so indicated. (ECF No. 33-

 1, Steckloff dep, pp. 156-157).

       From 4/24/2016 to 4/24/2017, Steckloff accumulated more than 341 hours of

 unexcused, unscheduled absences, and 24 attendance “occasions.” Although

 Steckloff had accrued over three times the number of occasions that would warrant

 discipline or termination under the Attendance Policy, rather than terminating her,

 WSU issued Steckloff a memo placing her on “medical verification status.” (ECF

 No. 32-11, Ex. J). As the memo indicates, being placed on “medical verification

 status” was not itself disciplinary. Its purpose was to put Steckloff on notice of the

 seriousness of her ongoing attendance issues and that continuing attendance issues

 could result in termination. (ECF No. 32-7, Jackson dep, p. 48). WSU says that

 other employees with attendance issues have also been placed on medical

 verification status. (ECF No. 32-9, Ex. H).

       WSU also gave Steckloff a separate April 28, 2017 memo regarding proper

 methods to communicate time off requests. (ECF No. 32-18, Ex. Q). The memo


                                           5
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20         PageID.805    Page 6 of 25




 indicated that Steckloff had texted Jackson on April 4, 2017 that she would be late,

 but then with no further communication had failed to show up for work at all. The

 memo informed Steckloff that texting was not one of the approved methods of

 communication regarding time off. The memo also stated that it was Steckloff’s

 “final notice” and that failure to follow the proper notification procedure could

 result in termination. Steckloff, nevertheless, continued to communicate via text

 regarding time off, but apparently was not disciplined.

       On Friday, June 2, 2017, Steckloff emailed Jackson asking to leave early on

 Monday June 5. (ECF No. 32-19, Ex. R). The request was for a non-medical

 reason, to attend a fundraiser for her City Council re-election bid, and Steckloff

 admits that the request was last minute. (ECF No. 33-1, Steckloff dep, p. 180).

 Although other requests for time off to attend city events were granted, Jackson

 responded indicating that she could not approve this request to leave early because

 approval of such requests was based on work needs and a work project had not

 been completed. Nonetheless, Steckloff admits that she did leave early on June 5,

 although she maintains that she only left five minutes early. (ECF No. 33-1,

 Steckloff dep, p. 181). On June 8, 2017, Steckloff was issued a memo for

 insubordination because she left work early despite her supervisor having denied

 that request. (ECF No. 32-20, Ex. S). WSU reminded Steckloff of the requirement




                                           6
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20         PageID.806    Page 7 of 25




 that she follow proper procedures and that further misconduct could result in

 termination. Id.

       WSU sent Steckloff a separate memo on June 8, 2017 for continuing

 unauthorized and excessive absenteeism. (ECF No. 32-21, Ex. T). The memo

 identifies seven specific days of additional unscheduled absences after Steckloff

 was placed on medical verification status. Steckloff does not dispute that she was

 in fact absent on each of the seven additional days identified in the June 8, 2017

 memo. (ECF No. 33-1, Steckloff dep, p. 194). WSU warned Steckloff that “[i]f

 your pattern of excessive absenteeism and unauthorized time off continues, it may

 result in termination of employment.” (ECF No. 32-21, Ex. T). Steckloff filed a

 complaint with the Equal Employment Opportunity Commission (EEOC) on June

 29, 2017, alleging disability discrimination. (ECF No. 33-8, Ex. 8, EEOC

 Complaint).

       WSU repeatedly informed Steckloff that if she needed additional time off,

 even when her FMLA had been exhausted and despite her having accrued

 occasions in excess of the amount needed to support termination under the

 Attendance Policy, she could request it as a disability accommodation through

 WSU’s Office of Equal Opportunity (OEO). It is undisputed that Steckloff was so

 informed verbally. (ECF No. 33-1, Steckloff dep, pp. 188-189). Jackson testified

 that she and HR met twice with Steckloff and informed her of that option. (ECF


                                           7
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20        PageID.807    Page 8 of 25




 No. 32-7, Jackson dep, p. 60). WSU also informed Steckloff four separate times,

 in writing. (ECF Nos. 32-21, 32-22, 32-23, 32-25, Exhibits T, U, V, X). Yet,

 Steckloff never contacted OEO to request any accommodation. (ECF No. 33-1,

 Steckloff dep, p. 155).

       After the June 2017 memo, Steckloff’s unscheduled absences and tardies

 continued. (ECF No. 32-26, Ex. Y, showing absences, tardiness or leaving early

 on 6/30/17, 7/6/17, 7/11/17, 7/17/17, and 7/12/17). Then, on September 19, 2017,

 Steckloff texted Jackson that she needed to come in late because she was

 experiencing pain. The next day, September 20, 2017, Steckloff again texted

 Jackson that she would be late because of physical issues. On September 22, 2017,

 Steckloff texted Jackson at 9:15 a.m. saying that her alarm did not go off but she

 was now rushing to get in. (ECF No. 32-27, Ex. Z).

       Monday September 25, 2017, Steckloff texted Jackson, at 7:14 a.m. to say

 she would be late because of pain but would be in to attend a planned meeting. At

 8:48 a.m. that day she texted again saying that she could not really move but was

 “shooting for 11.” At 9:49 a.m. she texted again saying that because of continuing

 pain she would be in later in the day. At 12:17 p.m. she texted saying she was on

 her way in. (ECF No. 32-29, Ex. BB). The following day, Tuesday September 26,

 2017, Steckloff texted saying she was waiting for a prescription and might be 15




                                          8
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20          PageID.808    Page 9 of 25




 minutes late. Two days later, on September 28, 2017, she texted saying that she

 was in pain but would try to make it in in a few hours. (ECF No. 32-29, Ex. BB).

 On October 2, 2017, Steckloff texted saying that she was taking an “AP” day (any

 purpose day, essentially a personal day) for “another dental emergency” and that

 she understood that would mean she would miss a scheduled meeting. The next

 day, October 3, 2017, she texted saying that because of mouth pain and medication

 she would probably be in at 9:00, then texted saying 10:30, then texted saying she

 was “going with 11,” then finally texted asking if she could use another AP day

 because they pulled a wisdom tooth which she did not realize they were going to

 do. (ECF No. 32-31, Ex. DD, texts, and email indicating a wisdom tooth was

 pulled).

       WSU informed Steckloff that her FMLA time would be exhausted after

 one hour on August 22, 2017. But according to the Web Time entries Steckloff

 submitted for the one month period of 8/22 to 9/22/2017, after her FMLA

 exhausted, she took at least 89 hours of unscheduled time off. (ECF No. 32-3,

 attachment 2 to Robinson affidavit). According to WSU, Steckloff did not account

 for any time after September 22, 2017, either electronic or by paper. Id. Her text

 messages and e-mails show that during the period after September 22, 2017,

 Steckloff also took at least an additional 22.75 hours of unscheduled time off,

 possibly more. Specifically: 9/25 (at least 4 hour); 9/26 (at least .25 hours); 9/28


                                           9
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20              PageID.809      Page 10 of 25




 (at least 3 hours); 9/29 (left early at least .5 hours); 10/2 (7.5 hours); 10/3 (7.5

 hours). (ECF Nos. 32-29, 32-31, Ex. BB and DD). Thus, in the six week period

 after her FMLA expired, i.e. 8/22/2017 to 10/3/2017, Steckloff took at least 111.75

 additional hours of unscheduled time off, without having sought an

 accommodation for additional time off. Id.

        According to WSU, Steckloff also engaged in additional attendance

 violations when she repeatedly failed to appropriately report time off. For

 example, she submitted a large group of late paper time sheets on or around

 September 9, 2017, accounting for 179.5 hours of time that she had missed from

 3/2/2017 to 6/2/2017 and had failed to timely report. (ECF No. 32-32, Ex. EE).

 According to WSU, if Steckloff had timely reported this time off, her old sick bank

 would have been significantly in deficit prior to September 19, 2017. Id. 3

        Ericka Jackson, Dawn Medley and Lynn Anglebrandt from HR consulted

 and agreed that they had no option but to terminate Steckloff’s employment. On

 October 4, 2017, WSU terminated Steckloff’s employment for excessive

 absenteeism and tardiness, in violation of the university’s Attendance Policy.

 (ECF No. 32-33, Ex. FF, 10/4/2017 letter). Absences or tardiness that were part of


        3
          At the time Steckloff was terminated, she had only 5.72 hours of sick time remaining,
 based on the time she had reported through September 22, 2017. (ECF No. 32-3, Ex. B, ¶ 5,
 attachment 1). Unreported missed work hours would not have been taken into account when
 calculating the 5.72 hours shown on attachment 1. (ECF No. 32-3, Ex. B, ¶ 7). Accordingly, the
 179.5 hours of missed time that Steckloff submitted in September were not accounted for in
 attachment 1, leaving Steckloff’s old sick bank in deficit. (ECF No. 32-32, Ex. EE).

                                              10
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20          PageID.810     Page 11 of 25




 an approved FMLA leave were not considered unscheduled “occasions” under

 WSU’s Attendance Policy, and therefore were not considered for purposes of

 placement on medical verification status, or for purposes of her termination. (ECF

 No. 32-9, 32-10, 32-3, Medley, Anglebrandt and Robinson affidavits, Exs. H, I and

 B; ECF No. 32-7, Jackson dep, p. 39).

 III.   ANALYSIS AND CONCLUSIONS

        A.    Standard of Review

        When a party files a motion for summary judgment, it must be granted “if

 the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). “A party

 asserting that a fact cannot be or is genuinely disputed must support the assertion

 by: (A) citing to particular parts of materials in the record...; or (B) showing that

 the materials cited do not establish the absence or presence of a genuine dispute, or

 that an adverse party cannot produce admissible evidence to support the fact.”

 Fed.R.Civ.P. 56(c)(1). The standard for determining whether summary judgment

 is appropriate is “whether the evidence presents a sufficient disagreement to

 require submission to a jury or whether it is so one-sided that one party must

 prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421 F.3d

 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 251-52 (1986)). Furthermore, the evidence and all reasonable inferences must be


                                            11
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20           PageID.811    Page 12 of 25




 construed in the light most favorable to the non-moving party. Matsushita Elec.

 Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Where the movant establishes the lack of a genuine issue of material fact,

 the burden of demonstrating the existence of such an issue shifts to the non-moving

 party to come forward with “specific facts showing that there is a genuine issue for

 trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). That is, the party

 opposing a motion for summary judgment must make an affirmative showing with

 proper evidence and must “designate specific facts in affidavits, depositions, or

 other factual material showing ‘evidence on which the jury could reasonably find

 for the plaintiff.’” Brown v. Scott, 329 F.Supp.2d 905, 910 (6th Cir. 2004).

 In order to fulfill this burden, the non-moving party need only demonstrate the

 minimal standard that a jury could ostensibly find in his favor. Anderson, 477 U.S.

 at 248; McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

 However, mere allegations or denials in the non-movant’s pleadings will not

 satisfy this burden, nor will a mere scintilla of evidence supporting the non-moving

 party. Anderson, 477 U.S. at 248, 251.

       The Court’s role is limited to determining whether there is a genuine dispute

 about a material fact, that is, if the evidence in the case “is such that a reasonable

 jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

 Such a determination requires that the Court “view the evidence presented through


                                            12
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20         PageID.812     Page 13 of 25




 the prism of the substantive evidentiary burden” applicable to the case. Id. at 254.

 Thus, if the plaintiff must ultimately prove its case at trial by a preponderance of

 the evidence, on a motion for summary judgment the Court must determine

 whether a jury could reasonably find that the plaintiff’s factual contentions are true

 by a preponderance of the evidence. See id. at 252-53. Finally, if the nonmoving

 party fails to make a sufficient showing on an essential element of its case with

 respect to which it has the burden of proof, the movant is entitled to summary

 judgment. Celotex, 477 U.S. at 323. The Court must construe Rule 56 with due

 regard not only for the rights of those “asserting claims and defenses that are

 adequately based in fact to have those claims and defenses tried to a jury,” but also

 for the rights of those “opposing such claims and defenses to demonstrate in the

 manner provided by the Rule, prior to trial, that the claims and defenses have no

 factual basis.” Id. at 327.

       B.    Disability Discrimination Claims

       Steckloff brings disability discrimination claims under the Rehabilitation

 Act and the PWDCRA, alleging disparate treatment. (ECF No. 1-1, Counts I and

 II). She also brings a second disability discrimination claim under the PWDCRA

 only, alleging a failure to accommodate her disability. (ECF No. 1-1, Count IV).




                                           13
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20                 PageID.813      Page 14 of 25




 To prevail on a claim for discrimination under the Rehabilitation Act, 4 a plaintiff

 must show that she: (1) is disabled, (2) is otherwise qualified to perform the

 essential functions of the position, with or without reasonable accommodation, and

 (3) suffered an adverse employment action solely because of his disability.

 Mitchell v. United States Postal Service, 738 Fed. Appx. 838, 843 (6th Cir. 2018)

 (citing Jones v. Potter, 488 F.3d 397, 403 (6th Cir. 2007)). A prima facie case of

 discrimination under the PWDCRA 5 is established where (1) the plaintiff is

 “disabled” as defined in the statute, (2) the disability is unrelated to the plaintiff’s

 ability to perform the duties of a particular job or position or is unrelated to the

 plaintiff’s qualifications for employment or promotion, and (3) the plaintiff has

 been discriminated against in one of the ways set forth in the statute. Lowe v. City




        4
          “[E]mployment discrimination complaints under the Rehabilitation Act are governed by
 the standards of the Americans with Disabilities Act of 1990 (ADA)....” Spence v. Donahoe, 515
 Fed. Appx. 561, 568 (6th Cir. 2013) (citing Lee v. City of Columbus, 636 F.3d 245, 250 (6th Cir.
 2011); 29 U.S.C. § 794(d)). Accordingly, “cases construing one statute are instructive in
 construing the other.” Andrews v. Ohio, 104 F.3d 803, 807 (6th Cir. 1997).
        5
          The PWDCRA and ADA have similar purposes and share some definitions. Michigan
 courts have thus looked to ADA cases for guidance. Stevens v. Inland Waters, Inc, 220 Mich.
 App 212, 216-217 (1996). When interpreting provisions of the PWDCRA, the analogous federal
 precedents are persuasive, but not binding. Noe v. Dep’t of Treasury, 2019 WL 452164, at *5
 (Mich. App. Feb. 5, 2019) (citing Chmielewski v. Xermac, Inc., 457 Mich. 593, 601-602 (1998)).
 While the ADA and the PWDCRA share the same purpose and use similar definitions and
 analysis, they are not identical. Noe, at *5 (citing Peden v. City of Detroit, 470 Mich. 195, 217
 (2004)). Although Michigan courts may look to the ADA, and federal cases interpreting the
 ADA, for guidance when interpreting the PWDCRA, Michigan courts are not bound to follow
 federal precedent in analyzing the PWDCRA. Id. Notably, the Michigan Supreme Court has
 cautioned against simply assuming that the PWDCRA analysis will automatically parallel
 analysis under the ADA. Id.

                                                14
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20        PageID.814    Page 15 of 25




 of Portage, 2003 WL 33017804 (Mich. App. 2003) (citing Mich. Comp. Laws

 § 37.1202(1); Petzold v. Borman’s, Inc, 241 Mich. App. 707, 714 (2000)).

              1.    Qualified Person with a Disability.

       WSU argues that Steckloff is not a qualified person with a disability because

 she could not perform the essential functions of her job with or without reasonable

 accommodation. More specifically, WSU maintains that “regular and predictable”

 attendance, which can include on-site attendance, is an essential job function.

 EEOC v. Ford Motor Company, 782 F.3d 753, 761 (6th Cir. 2015). WSU argues

 that Steckloff’s position required regular attendance on campus for various campus

 functions, supervising students who conducted near-daily tours, and conducting

 some tours herself. According to WSU, excluding FMLA time, Steckloff

 continued to have significantly more unscheduled “occasions” than were permitted

 by WSU’s Attendance Policy. (See ECF No. 32-11, Ex. J, 341.6 hours and 24

 occasions of unexcused unscheduled absences from 4/24/2016 – 4/24/17; see also

 ECF Nos. 32-26, 32-27, 32-29, 32-32, 32-32). In response, Steckloff argues that

 she is able to perform the essential functions of her employment with a reasonable

 accommodation because she had done so for several years. WSU has allowed her

 to use her old sick bank time to make up time missed due to her disability and

 continuing such an accommodation would allow her to perform the essential

 functions of her job. (See ECF No. 33-5, Ex. 5, Jackson dep, p. 33).


                                          15
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20        PageID.815      Page 16 of 25




       The second element of a discrimination claim under the Rehabilitation Act

 and the PWDCRA are similar. Importantly, a prima facie case of discrimination

 under the PWDCRA requires a plaintiff to show that her disability is unrelated to

 her ability to perform her duties. Under the PWDCRA, the phrase “unrelated to

 the individual’s ability” means that “with or without accommodation, an

 individual’s disability does not prevent the individual from performing the duties

 of a particular job or position.” Mich. Comp. Laws § 37.1103(1). The phrase

 “with or without accommodation” guarantees that an individual otherwise qualified

 for a particular job or position is entitled to some accommodation if needed.

 Cunningham v. USF Holland, Inc., 2013 WL 1748563, at *5 (Mich. Ct. App. Apr.

 23, 2013). However, the PWDCRA does not require an employer to modify

 primary duties as an accommodation, nor is an employer required to transfer an

 employee to another position. Mich. Comp. Laws § 37.1210(15); Rourk v.

 Oakwood Hosp Corp, 458 Mich. 25, 31 (1998). As explained in Rourk, the

 PWDCRA specifically identifies the following types of accommodation: “(1)

 purchasing equipment and devices, (2) reasonable routine maintenance or repair of

 such equipment and devices, (3) hiring readers and interpreters, and (4)

 restructuring jobs and altering schedules for minor and infrequent duties.” Rourk

 recognized that these accommodations were not an “exhaustive list” of




                                          16
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20          PageID.816     Page 17 of 25




 accommodations but provided guidance as to the types of accommodations the

 Legislature contemplated. Id. at 33.

       Accordingly, the PWDCRA covers only those whose disabilities are

 unrelated to their capacity to perform their jobs. The disabled person must be

 capable of performing the duties of the position. A disability that is related to

 one’s ability to perform the duties of a particular position is not a disability within

 the meaning of the act. Rymar v. Michigan Bell Tel. Co., 190 Mich. App. 504, 506

 (1991), abrogated on other grounds, Lamoria v Health Care & Retirement Corp,

 233 Mich. App 560 (1999) (citing Carr v. General Motors Corp., 425 Mich. 313,

 315-316, 321-322 (1986)). An employee who is unable to report to work because

 of her disability is “unable to perform her job because of her [disability].” Yeary v.

 Mich. Dep’t of Corrections, 1999 WL 33455077 (Mich. App. 1999) (citing Rymar

 v. Michigan Bell Telephone Co., 190 Mich. App 504, 506 (1991); Ashworth v

 Jefferson Screw Products, Inc., 176 Mich. App 737, 743 (1989)). The foregoing

 cases involve employees who were unable to perform specific duties of their jobs

 or who were unable to return to work after a leave of absence. Similarly, although

 Steckloff was released to work without restriction or accommodation, she was

 admittedly unable to work on a regular basis because of her disability. The

 Michigan Court of Appeals has specifically held that a disability that “require[s]

 disproportionate use of sick time ... will at some point begin to affect the


                                            17
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20            PageID.817     Page 18 of 25




 employee’s ability to perform the duties of a particular job or position,” and that

 forcing the employer to let the employee take off as much time as needed was not

 the type of reasonable accommodation contemplated by the PWDCRA. Rollert v.

 Dep’t of Civil Serv., 228 Mich. App. 534, 540 (1998) (internal quotation marks

 omitted). While WSU allowed Steckloff to use old sick bank time to cover time

 off for her cancer treatment for some time, it was not legally obligated to do so

 under the PWDCRA. Rather, as WSU explained at the hearing, this was not an

 accommodation that allowed Steckloff to perform the material duties of her job,

 instead, it was merely an informal modification that also incorporated a call-in

 procedure. Steckloff has not cited any case suggesting that once an employer

 makes a change in its procedure that is not required by law, it must continue to do

 so ad infinitum. Moreover, Steckloff’s need for extensive time off due to her

 disability does not appear to fall in the category of “restructuring jobs and altering

 schedules for minor and infrequent duties,” nor has Steckloff argued that it does.

 Accordingly, WSU had no legal obligation to continue to allow Steckloff to use

 old sick bank time after her physician indicated that she could return to work

 without restriction or accommodation. Because Steckloff’s disability required her

 to use extensive sick time, it is not a disability that is unrelated to her ability to

 perform her job at WSU and her PWDCRA claim must fail.




                                             18
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20         PageID.818     Page 19 of 25




       Similarly, Steckloff’s attendance issues render her “unqualified” under the

 Rehabilitation Act. As explained in EEOC v. Ford, a “reasonable

 accommodation” may include “job restructuring and part-time or modified work

 schedules” but it does include removing an “essential function” from the job

 because that is per se unreasonable. Id. at 761 (citing Brickers v. Cleveland Bd. of

 Educ., 145 F.3d 846, 850 (6th Cir. 1998)). Indeed, the general rule is that “an

 employee who cannot come to work cannot perform any of his job functions,

 essential or otherwise.” Id. (quoting EEOC v. Yellow Freight Sys. Inc., 253 F.3d

 943, 948 (7th Cir. 2001) (en banc). Just as in EEOC v. Ford, regular and

 predictable on-site job attendance is an essential function of Steckloff’s job at

 WSU. There is no dispute here that according to both the job description and her

 own testimony, the essential job duties of the EMC position required her to be

 physically present on campus and routinely interact face-to-face with students.

 These duties included attending open house events, admitted student days, and

 student orientations, along with supervising the student employee campus tour

 guides, and personally conducting some of the campus tours herself; such tours

 took place nearly every day. (ECF No. 33-1, Steckloff dep, pp. 42-46, 50; ECF

 No. 32-8, Ex. G, Job Description; ECF No. 32-6, Brown dep, p. 33). Given these

 essential job functions that require in-person attendance, Steckloff cannot satisfy




                                           19
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20                PageID.819      Page 20 of 25




 the second element of a discrimination claim under the Rehabilitation Act claim

 and this claim, too, must fail. 6

               2.      Failure to Accommodate

        As discussed above in detail, Steckloff’s proposed accommodation of

 unlimited time off due to her disability violates the principle that the PWDCRA

 does not require an employer to modify primary duties as an accommodation and

 contradicts the teachings of Rollert that an employer is not required to permit an

 employee to have unlimited time off as an accommodation. Steckloff also seems

 to suggest that she requested a work from home accommodation, which was

 denied. Even if Steckloff had made such a request, she does not explain how

 working from home would allow her to perform all of her essential work duties,

 particularly those that require her to be present on-site, which are admittedly

 essential. Steckloff’s request also suffers from another defect. She does not offer

 any evidence that she could adequately perform work from home while having the

 bone pain that causes her to call in to work in the first place. See e.g., Sukari v.

 Akebono Brake Corp., 2019 WL 3456842, at *6 (E.D. Mich. July 31, 2019)

 (Plaintiff admitted that when she experienced a flare-up of her medical condition,



        6
          Given that Steckloff is unable to satisfy the second element of a discrimination claim
 under both the PWDCRA and the Rehabilitation Act, the Court need not address her arguments
 that she was terminated because of her disability or that she was treated differently that non-
 disabled employees. Notably, Steckloff does not identify any employees from whom she was
 allegedly treated differently, in any event.

                                                20
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20        PageID.820    Page 21 of 25




 which would allegedly cause her to need to work from home, she was unable to

 perform any of the essential functions of her job.).

       Finally, Steckloff did not make a written request for accommodation in

 2017, which undermines her failure to accommodate claim under the PWDCRA.

 Estate of Jackson by Jackson v. 36th Dist. Court, 2019 WL 4180178, at *5 (Mich.

 Ct. App. Sept. 3, 2019) (“Absent a written request for accommodation, a plaintiff

 alleging a failure to accommodate claim cannot prevail.”) (citing Petzold v.

 Borman’s, Inc., 241 Mich. App. 707, 716 (2000). Steckloff attempts to skirt this

 requirement by arguing that any such request was futile. In support of her futility

 theory, she cites Jackson’s testimony that she had told Steckloff that she did not

 think university policy allowed employees to work from home every day on a

 permanent or long term basis. (ECF No. 33-5, pp. 18-19). As far as the Court can

 discern, Steckloff was not ever seeking to work from home on a full-time basis,

 although the parameters of her request remain unclear. Jackson’s testimony simply

 does not suggest that any request Steckloff might submit to the OEO would be

 futile. Nothing in this record suggests that Jackson was involved in or had any

 influence over the OEO process. Steckloff offers no evidence that her request

 “would not have been duly considered,” especially since WSU has previously

 provided accommodations, albeit not through the OEO. See Clark v. Whirlpool

 Corp., 109 Fed. Appx. 750, 755 (6th Cir. 2004).


                                           21
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20        PageID.821     Page 22 of 25




       Further, Steckloff’s own testimony belies her argument of futility. Steckloff

 repeatedly testified that she understood that if she wanted a modified work

 schedule or to be able to work from home, she must contact the OEO. (ECF No.

 33-1, pp. 155, 188-189, 200, 250). She also testified that she did not need such an

 accommodation so long as WSU was allowing her to use to her old sick bank time.

 (ECF No. 33-1, p. 155). Even viewing in the light most favorable to Steckloff as

 the court does, her testimony suggests that she was not seeking work-from-home

 accommodation in 2017. Accordingly, the Court finds no basis to excuse Steckloff

 from the PWDCRA’s express requirement that a request for accommodation be

 made in writing.

       C.     PWDCRA Retaliation

       Steckloff claims that she was retaliated against for filing an EEOC charge.

 She brings this claim under the PWDCRA only. (ECF 1-1, Count III). To

 establish a prima facie case of unlawful retaliation under the ELCRA or

 PWDCRA, a plaintiff must show that (1) she engaged in protected activity, (2) the

 activity was known by the defendant, (3) the defendant took action adverse to the

 plaintiff, and (4) there was a causal connection between the protected activity and

 adverse action. Aho v. Dep’t of Corr., 263 Mich. App. 281 (2004). A plaintiff’s

 burden of proving causation for a PWDCRA retaliation claim is higher than for

 other discrimination claims. “To establish a causal connection, a plaintiff must


                                          22
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20          PageID.822    Page 23 of 25




 demonstrate that his participation in the protected activity was a ‘significant factor’

 in the employer’s adverse employment action, not merely that there was a causal

 link between the two events.” Aho, 263 Mich. App. at 289. “[M]ere

 discriminatory or adverse action will not suffice as evidence of retaliation unless

 the plaintiff demonstrates a clear nexus between such action and the protected

 activity.” Id.

       WSU argues that she cannot show a causal connection between her protected

 activity (filing the EEOC charge) and the adverse employment action (her

 termination). WSU argues that Steckloff cannot even show temporal proximity,

 which it says is insufficient by itself to establish causation. In response, Steckloff

 argues that she can show temporal proximity and that temporal proximity alone is

 sufficient. However, none of the cases cited by Steckloff address a retaliation

 claim brought pursuant to the PWDCRA. Steckloff further points to evidence that

 Dawn Medley (one of the decision-makers on her termination) treated her

 differently (refusing to speak to her) after she filed her EEOC charge.

       The present circumstances are quite similar to those facing the Michigan

 Court of Appeals in Schafer v. Mid-Michigan Orthopaedic Inst., PLLC, 2019 WL

 691697, at *7 (Mich. App. Feb. 19, 2019). In Schafer, in support of her causation

 argument, the plaintiff pointed to temporal proximity, along with a comment made

 by Dr. Sauchak, the individual who terminated her employment. When they were


                                           23
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20         PageID.823     Page 24 of 25




 discussing an incident in the office in which the plaintiff had raised her voice to

 several coworkers, the plaintiff told Dr. Sauchak that she had contacted an attorney

 about the harassment she was experiencing at the office due to medical leaves of

 absence. Dr. Sauchak responded “I wish you hadn’t done that, Lorrie.” The court

 concluded that this comment “does not amount to evidence upon which reasonable

 minds could differ as to whether plaintiff’s termination was caused by her assertion

 of rights under the Act.” Id. at *7 (citing West v. General Motors Corp., 469 Mich.

 177, 185-187 (2003)). The court found that this evidence, which it characterized

 as an “innocuous comment,” did not rise above mere “conjecture and speculation”

 which was insufficient to create a genuine issue of material fact. Id. (citing Aho,

 263 Mich. App. at 289; Ghaffari v. Turner Constr. Co. (On Remand), 268 Mich.

 App. 460, 464 (2005)).

       Similarly, Steckloff points only to temporal proximity along with the “cold

 shoulder” she received from Medley after filing her EEOC charge. Like the

 comment in Schafer, this is not sufficient evidence to create a genuine issue of

 material fact. This evidence is further undermined because Medley was only one

 of three people involved in the decision to terminate Steckloff, in contrast to

 Schafer, where Dr. Sauchak was the sole decision-maker. Under these




                                           24
Case 4:18-cv-13230-SDD-RSW ECF No. 38 filed 06/23/20               PageID.824      Page 25 of 25




 circumstances, Steckloff has failed to meet her burden of creating a genuine issue

 of material fact on causation. 7

 IV.    RELIEF

        For the reasons set forth above, the court GRANTS defendant’s motion for

 summary judgment on all claims asserted by plaintiff.

        IT IS SO ORDERED.

                                                s/Stephanie Dawkins Davis
 Date: June 23, 2020                            Stephanie Dawkins Davis
                                                United States District Judge




        7
          Given the foregoing conclusion that Steckloff cannot establish causation and
 accordingly, WSU is entitled to summary judgment on her PWDCRA retaliation claim, the court
 need not address the parties’ arguments regarding pretext. Further, because WSU is entitled to
 summary judgment on all of Steckloff’s claims, the court need not address the parties’ argument
 regarding mitigation of damages.

                                               25
